Citation Nr: 0822480	
Decision Date: 07/09/08    Archive Date: 07/14/08

DOCKET NO.  06-37 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased disability rating for service-
connected post-traumatic stress disorder (PTSD) currently 
evaluated as 50 percent disabling effective April 24, 2001.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
January 1969.  Service in Vietnam and award of the Bronze 
Star Medal is evidenced in the record. 

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the veteran's claim for an 
increased disability rating for service-connected PTSD.  The 
veteran disagreed and timely appealed.  

In March 2008, the veteran and his representative presented 
evidence and testimony at a hearing at the RO before the 
undersigned Veterans Law Judge (VLJ).  A transcript of that 
hearing has been associated with the veteran's VA claims 
folder.


FINDINGS OF FACT

The veteran's PTSD is manifested by nightmares of Vietnam 
experiences two-to-three times per week; crying spells two-
to-three times per week; difficulty in managing temper; 
isolative behavior; appropriate affect; depressed mood; no 
evidence of delusions or hallucinations, obsessive or 
ritualistic behavior, or suicidal or homicidal thoughts; and, 
intact memory, unremarkable and goal directed thought 
processes, and slow but fluent and articulate speech.


CONCLUSION OF LAW

The criteria for an increased disability rating for the 
veteran's PTSD have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks an increased disability rating for his 
service-connected PTSD, which is currently evaluated as 50 
percent disabling.  The Board will first address preliminary 
matters and then render a decision for the issue on appeal.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

In this case, the RO provided the appellant with notice in 
February 2005 prior to the initial decision on the claim in 
December 2005. Therefore, the timing requirement of the 
notice as set forth in Pelegrini has been met and to decide 
the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the February 2005 notice letters about the information and 
evidence that is necessary to substantiate his claim for an 
increased rating by stating that the evidence must show that 
his service connected disabilities have increased in 
severity. Additionally, the statement of the case (SOC) 
notified the veteran of the reasons for the denial of his 
application and, in so doing, informed him of the evidence 
that was needed to substantiate his claim.

In addition, the RO notified the veteran in that reasonable 
efforts would be made to help him obtain evidence necessary 
to support his claim, including that VA would request any 
pertinent records held by Federal agencies, such as military 
records, and VA medical records. The veteran was also 
informed that a medical examination would be provided or that 
a medical opinion would be obtained if it was determined that 
such evidence was necessary to make a decision on his claim.

Finally, in the notice letters, the RO informed the claimant 
to submit any evidence in his possession that pertains to the 
claim. Thus, because each of the four notice requirements has 
been fully satisfied in this case, any error in not providing 
a single notice to the appellant covering all content 
requirements is harmless error.

Further, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, noted above, which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability. The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application. Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006). Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded. Id.

In the present appeal, the veteran was provided specific 
notice in a letter dated July 2006, which letter informed him 
that a disability rating was assigned when a disability was 
determined to be service-connected and that such a rating 
could be changed if there were changes in his condition. The 
letter also explained how disability ratings and effective 
dates were determined.

In addition, the duty to assist the appellant has also been 
satisfied in this case. The veteran's service medical records 
as well as all available VA treatment records are in the 
claims file and were reviewed by both the RO and the Board in 
connection with his claim. He was also afforded VA 
examinations in March 2005 and December 2007 in connection 
with his claims for an increased disability rating for PTSD.  
VA has further assisted the veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC, which informed them of the laws and regulations relevant 
to the veteran's claim.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
veteran in this case.

Additionally, the Board finds that the veteran received 
appropriate notice, with respect to the increased rating 
claims, under Vazquez-Flores v. Peake, No. 05-0355 (U.S. 
Vet. App. January 30, 2008).  Specifically, the SOC 
informed the veteran of the specific diagnostic code 
criteria which applied to his case.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  As noted in the Introduction, in March 2008 the 
veteran and his representative presented evidence and 
testimony at a hearing at the RO before the undersigned VLJ.  

The Board will therefore proceed to a decision on the merits.  

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2007).

Assignment of diagnostic code

The veteran's service-connected PTSD is rated under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 [PTSD].  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

Diagnostic Code 9411 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
primary diagnosed disability in the veteran's case (PTSD).  
The Board can identify nothing in the evidence to suggest 
that another diagnostic code would be more appropriate, and 
the veteran has not requested that another diagnostic code be 
used.  In any event, all psychiatric disabilities, except 
eating disorders, are rating using identical schedular 
criteria.  Accordingly, the Board concludes that the veteran 
is appropriately rated under Diagnostic Code 9411.

Specific schedular criteria

Under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007), a 50 
percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.  

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance or 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
and 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes].

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  A score from 21 to 30 is indicative 
of behavior which is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas.  A 
score of 11 to 20 denotes some danger of hurting one's self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute).  A GAF score of 1 to 10 is 
assigned when the person is in persistent danger of severely 
hurting self or others (recurrent violence) or there is 
persistent inability to maintain minimal personal hygiene or 
serious suicidal acts with clear expectation of death.  See 
38 C.F.R. § 4.130.


Analysis

The veteran is seeking entitlement to an increased disability 
rating for his service-connected PTSD, which is currently 
evaluated as 50 percent disabling.

Schedular rating

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood.  For 
reasons explained in greater detail below, the Board 
concludes that the evidence of record supports a conclusion 
that he does not exhibit most of the criteria as described in 
the 70 percent criteria of the Diagnostic Code.

In general, the veteran contends, and as has been noted by 
various VA examiners and his former private psychiatrist, Dr. 
A.L., that he has an isolated lifestyle, difficulty managing 
his anger, has regular crying spells, and has sleep problems 
exacerbated by recurrent nightmares which occur about two-to-
three times per week.  The veteran related that he is has a 
good and improving relationship with his grown daughter and 
her children.  He described that he experiences periods of 
hypervigilence and has occasional intrusive recollections of 
traumatic events in Vietnam which can be prompted by watching 
war related movies.  He also stated that he experiences 
distress when reminded of the traumatic events, and has 
feelings of irritability and anger when he is around crowds.

On the other hand, a March 2005 VA examiner found the 
veteran's speech was fluent and articulate, that there was no 
evidence of hallucinations or delusions and no mania or 
hypomania.  The veteran's thought process was described as 
goal directed without evidence of psychosis or thought 
disorder.  The veteran's affect was described as full and 
appropriate, his mood was described as mildly dysphoric.  His 
memory was described as intact, and there was no evidence of 
suicidal or homicidal ideation.  The veteran was described as 
presenting with good hygiene and as pleasant and cooperative.  
The examiner noted a GAF of 51-60.  This is congruent with 
previous examination reports.   

The veteran submitted several letters from Dr. A.L., a 
private psychiatrist who treated the veteran until about the 
end of 2006, including letters dated October 1999, August 
2001, April 2002, January 2005, January 2006, and October 
2006.  In those letters, Dr. A.L. states that the veteran was 
making continuing progress in his therapy, but still had many 
symptoms of PTSD, including intrusive dreams and thoughts, 
isolative behavior, depression and difficulty managing anger.  
The August 2001 letter stated the veteran's GAF was 51.  

Moreover, Dr. A.L. stated in an April 2002 letter that the 
veteran "continues to be unemployable."  However, the Board 
notes that Dr. A.L.'s basis for the unemployability was the 
loss of the veteran's left eye, and not his PTSD.

A December 2007 VA examiner noted that he reviewed all of Dr. 
A.L.'s letters, and all previous examination.  He examined 
the veteran and described the veteran's speech as slow, with 
appropriate affect and a depressed mood.  The examiner found 
the veteran to be oriented to time, place and person, without 
suicidal or homicidal thoughts, an unremarkable thought 
process.  The examiner specifically stated that the veteran 
had no panic attacks, and was cooperative and friendly.  The 
examiner noted a GAF of 50.

This overview makes it clear that the veteran's symptoms are 
at least congruent with the 50 percent rating which is 
currently assigned.  The question is whether his symptoms 
approximate those which would allow for the assignment of a 
higher rating.  The Board has carefully reviewed the evidence 
in this regard.

As stated above, the specific criteria for 70 percent 
includes symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; and 
neglect of personal appearance and hygiene.  
   
Regarding these specific criteria for 70% disability, in all 
examination reports there is no evidence of suicidal 
ideation, homicidal behavior, nor did any report describe 
evidence of obsessive ritual that interferes with routine 
activities.  The veteran's rate and flow speech was described 
as fluent and articulate in March 2005 and as slow in 
December 2007.  It has never been described as intermittently 
illogical, obscure, or irrelevant.

There is no evidence that the veteran suffers from near-
continuous panic attacks.  In fact, although the veteran 
testified he has panic attacks two times per week, his 
statement is not supported by the medical evidence of record.  
See hearing transcript at page 8.  The December 2007 examiner 
specifically stated there was no evidence of panic attacks.

There is no evidence of spatial disorientation.  The veteran 
reported to examiners that he avoided news reports about war 
and combat movies, and the examiners noted that the veteran 
was hypervigilent.  The Board notes that this singular 
criterion of a 70 percent disability does not mean the rest 
of the veteran's symptoms meet the criteria.

Finally, in every examination, the veteran's personal 
appearance and hygiene was normal.  The veteran testified he 
could maintain hygiene and perform the daily living tasks 
required to live alone.  See hearing transcript at page 11.  
The veteran has indicated that he has had problems with anger 
control, but there is no evidence that the veteran has been 
involved with law enforcement authorities for any reason, 
including violence of any kind.  See hearing transcript at 
page 15.    

Based on a review of the record as a whole, and for reasons 
describe above, the veteran does not exhibit most of the 
criteria as described in the 70 percent criteria of the 
Diagnostic Code.  Although there is some isolative behavior, 
the veteran testified that he has lived with a sister and her 
husband in his house for the past one-and-a-half or two 
years. Such accomplishment attests to the veteran's social 
capabilities.  Moreover, the veteran's GAF score of 50 is 
within the range of moderate symptoms.  The Board thus 
concludes that an increased rating to 70 percent disabled is 
not warranted.

The criteria for the assignment of a 100 percent disability 
rating are not also met.
There is no objective evidence of gross impairment in thought 
processes or communication.  The examiner commented that the 
veteran's thought process were coherent without psychosis.

There is no evidence of persistent delusions or 
hallucinations.  The veteran is not currently in persistent 
danger of hurting himself or others, and there is no evidence 
of grossly inappropriate behavior.  There is no evidence that 
he has been involved in physical altercations as result of 
being unable to manage his anger and there is no evidence 
that the veteran has had any involvement with the law because 
of his anger.  

The evidence is not indicative of an intermittent inability 
to perform activities of daily living (including maintenance 
of minimal personal hygiene).  There is no evidence that the 
veteran is disoriented as to time or place.  

In summary, based on the evidence of record, the Board finds 
that the symptomatology reported by the veteran and reflected 
in the record is not consistent with the assignment of a 70 
percent or 100 percent rating, but is more reflective of 
occupational and social impairment consistent with a 50 
percent rating.

In sum, for the reasons and bases expressed above, it is the 
Board's decision that a preponderance of the evidence is 
against the claim.  An increased rating is not warranted.

Hart consideration

In Hart v. Mansfield, 21 Vet App. 505 (2007), the Court was 
presented with the question of whether it is appropriate to 
apply staged ratings when assigning an increased rating. 
In answering this question in the affirmative, the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.

In reaching its conclusion, the Court observed that when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that timeframe.  See 38 U.S.C.A. § 5110 (West 2002).  
Accordingly, the relevant focus for adjudicating an increased 
rating claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.

As noted in the Introduction above, the veteran's most recent 
claim for an increased disability rating was filed in January 
2005. In this case, therefore, the relevant time period is 
from January 2004 to the present.  At all times, the assigned 
disability ratings remained unchanged.  The question to be 
answered by the Board, then, is whether any different rating 
should be assigned for the veteran's PTSD disability for any 
period from January 2004 to the present.

In essence, the evidence of record includes the evidence 
already addressed above.  As noted, they indicate that the 
veteran's service-connected PTSD has remained essentially 
unchanged.  That is, the veteran was making continuing 
progress in his therapy, but still had many symptoms of PTSD, 
including intrusive dreams and thoughts, isolative behavior, 
depression and difficulty managing anger, and his 
symptomatology was more congruent with the criteria of a 50 
percent disability rating.  Throughout the period, there were 
no clinical findings sufficient to justify the assignment of 
a higher or lower rating.

Thus, increased disability ratings for the veteran's service 
disabilities were not warranted for the period beginning one 
year before his claim.  Accordingly, there will be no staged 
ratings assigned.


Extraschedular consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  An extraschedular disability rating is 
warranted only upon a finding that the case presents an 
exceptional or unusual disability that causes marked 
interference with employment or frequent periods of 
hospitalization which renders impractical the application of 
the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) 
(2007).  

The record shows that the veteran has not requested an 
extraschedular rating, and the RO did not consider the matter 
of an extraschedular rating.  Under Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996), the Board cannot make a determination as 
to an extraschedular evaluation in the first instance.  See 
also VAOPGCPREC 6-96 [finding that the Board may deny 
extraschedular ratings, provided that the RO has fully 
adjudicated the issue and followed appropriate appellate 
procedure]; see also Bernard v. Brown, 4 Vet. App. 384 (1993) 
[when the Board addresses in a decision a question that has 
not been addressed by the RO, it must consider whether the 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether the claimant will be prejudiced 
thereby].  

Thus, the Board does not have jurisdiction over the matter of 
an extraschedular rating for the veteran's service-connected 
PTSD disability.  


ORDER

Entitlement to an increased disability rating for service-
connected PTSD is denied.




____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


